Title: To John Adams from Elisha Boudinot, 15 September 1798
From: Boudinot, Elisha
To: Adams, John



Sir,
New Ark 15 Sept. 1798

Being informed that Mr. Malcomb your private secretary has resigned his office my friend Mr. John Pintard has been advised to offer himself a candidate for it—If I did not feel myself particularly interested in your administration, I should not presume to take the liberty of recommending him to your notice for that office, but relying on the motives to excuse the freedom I have taken—permit me to say that from an intimate knowledge of his principles, integrity, abilities, Industry and his very accurate knowledge of business, that there are few in the United States, of any age, who would give you more satisfaction—If successfull in his application he will leave his family in this town and reside with you as if a single man—
I have the honor to be with / the highest Respect / your Excellency’s Obt. Sert.
Elisha Boudinot
